DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicant argues “Kelley teaches client computers accessing URLs and a system to keep the URLs up to date, which is a different type of bi-directional messaging than disclosed by Applicant's. In Applicant's embodiment, the bi-directional messaging is used to monitor the active status of the plurality of file recipients which are not URLs.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the bi-directional messaging is used to monitor the active status of the plurality of file recipients which are not URLs”) are not recited in the rejected claim(s). Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 26, 30-34, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman et al., U.S. Publication No. 2010/0094986 A1 (hereafter referred to as Zuckerman), in view of Kelley et al., U.S. Patent No. 6,728,712 B1 (hereafter referred to as Kelley).

As to claim 21, Zuckerman discloses a method for routing one or more files located on one source to a plurality of file recipients coupled by a plurality of paths in one or more networks (Abstract; ¶ [0048]; ¶ [0099], “In one embodiment, the bandwidth amplification devices are fractional-storage assembling devices that receive their fragments from a single server 369a containing all the fragments”) comprising:
	evaluating for each of the plurality of file recipients a plurality of predetermined utility functions to determine a most efficient of said plurality of paths to use for routing one of said one or more files to each of said plurality of file recipients with active file status (Abstract; ¶ [0264]; ¶ [0268], wherein the throughput and the delivery capacity are measured to determine relative cost efficiency); and
	routing one of said one or more files to each of the plurality of file recipients using said most efficient of said plurality of paths (Abstract; ¶ [0132]).
	Zuckerman is silent on maintaining a file location list for said one or more files, wherein one or more network addresses of said source and said file recipients are stored in said file location list;
	monitoring an active status of said plurality of file recipients, using bi-directional messaging; and
	updating said file location list to reflect said routing.

	monitoring an active status of said plurality of file recipients, using bi-directional messaging (Abstract, lines 6-11; Column 4, lines 42-44 and 54-56; wherein a list of which clients have accessed files is a list based on the status of the network activity of the clients); and
	updating said file location list to reflect said routing (Abstract, lines 6-11).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Zuckerman in the aforementioned manner as taught by Kelley in order to track which clients should be notified of changes related to accessed files (Kelley: Column 1, lines 30-35).

As to claim 31, the claim is rejected for reasons similar to those given for claim 21 above. Namely, the citations of Zuckerman and Kelley given for claim 21 above also disclose the subject matter of claim 31.

As to claim 22, Zuckerman discloses wherein one of the utility functions is the estimated operating expense associated with said routing of one of said one or more files to each of said file recipients (¶ [0053]).

As to claim 32, the claim is rejected for reasons similar to those given for claim 22 above.

As to claim 23, Zuckerman discloses wherein one of the utility functions is the estimated return on investment for improving said routing of one of said one or more files to each recipient relative to using another of said one or more path (¶ [0053]).

As to claim 33, the claim is rejected for reasons similar to those given for claim 23 above.

As to claim 24, Zuckerman discloses wherein said evaluating comprises one or more scaling factor to adjust the relative importance between two or more utility functions (¶ [0131]).

As to claim 34, the claim is rejected for reasons similar to those given for claim 24 above.

As to claim 26, Zuckerman discloses wherein said utility function is based on quality of experience for a given file transfer (¶ [0268]).

As to claim 36, the claim is rejected for reason similar to those given for claim 26 above.

As to claim 30, Zuckerman discloses further comprising balancing a load between each of the most efficient one of said plurality of paths for each of said file recipients (¶ [0078]).

As to claim 40, the claim is rejected for reasons similar to those given for claim 30 above.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman and Kelley as applied above, and further in view of Gossett Dalton, Jr. et al. (hereafter referred to as Dalton), U.S. Patent No. 6,426,955 B1.

As to claim 25, Zuckerman and Kelley are silent on evaluating comprises one or more scaling factor to adjust the relative importance between two or more utility functions.
	However, Dalton discloses evaluating comprises one or more scaling factor to adjust the relative importance between two or more utility functions (Column 16, lines 40 through 48).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Zuckerman and Kelley in the aforementioned manner as taught by Dalton in order to implement a tie breaker when two different results satisfy the same number of preferences (Dalton: Column 16, lines 40 through 48) as would be beneficial in Zuckerman for a scenario in which two or more paths satisfy the same number of preferences.

As to claim 35, the claim is rejected for reasons similar to those given for claim 25 above.

Claims 27-29 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman and Kelley as applied above, and further in view of Official Notice (See MPEP ¶ 2144.03).

As to claims 27-29, Zuckerman and Kelley are silent on wherein said utility function is based on expected transfer bitrate for a given file transfer, wherein a system is used to record a plurality of historical utility metrics associated with the routing of one of said one or more files to each of said file recipients, and wherein said evaluating is done probabilistically based on said historical metrics.
	However, Official Notice is taken that the aforementioned subject matter was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. For example, choosing a network path based upon an expected transfer bitrate, a historical record of metrics associated with prior network path traversal, and evaluating said metrics in a probabilistically were well known as a means of choosing a best network path.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Zuckerman and Kelley in the aforementioned manner as taught was well known in order to select network paths with preferential bitrates in addition to other metrics that may be considered from the past, present, or future.

As to claims 37-39, the claims are rejected for reasons similar to claims 27-29 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamagami, United States Patent Application Publication 2002/0095489 A1 discloses bi-directional transmission of a heartbeat signal to determine if a group if available or not available (¶¶ [0012] and [0119]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

/Brian Whipple/
Primary Examiner
Art Unit 2454
1/4/2022